Citation Nr: 1739152	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO. 14-36 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic obstructive pulmonary disease (COPD) and emphysema. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1949 to September 1952; December 1952 to November 1958; and December 1958 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the Board hearing is included in the electronic claims file. The VLJ noted the issues on appeal and engaged in a discussion with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

In July 2017, the Veteran's representative asked for a 30-day extension to provide additional evidence. The Board did not properly respond to the motion for extension of time. However, the lack of response is of no detriment to the Veteran because more than 30 days have passed since the request was received by VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's sleep apnea manifested in service and is etiologically related to his active service.



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The issue of service connection for sleep apnea has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection for Sleep Apnea

The Veteran contends that his obstructive sleep apnea is a result of his service-connected COPD and emphysema. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

The Veteran demonstrates a current disability. The Veteran underwent a private sleep study in February 2009, and was subsequently diagnosed with obstructive sleep apnea. The Veteran has a service-connected disability. The RO granted service connection for the Veteran's emphysema with COPD in September 1980. 

The evidence is at least in equipoise in showing a direct nexus between the Veteran's sleep apnea and his active service. 

In a March 2011 letter, the Veteran's private physician opined that the Veteran's sleep apnea was "very likely" due to his active service. The physician noted the Veteran's history of complaints regarding his sleepin service, as well as the Veteran's tonsillectomy and adenoidectomy in service. The physician further opined that the Veteran's lack of diagnosis in service is likely due to limited technology and medical knowledge about sleep apnea at the time of the Veteran's active duty. 

Although the October 2012 VA examiner opined that the Veteran's sleep apnea was not etiologically related to his in-service tonsillectomy, the VA examiner did not discuss the Veteran's excessive snoring and excessive daytime fatigue in service, the Veteran's complaints of difficulty sleeping, shortness of breath, and snoring in service, or the Veteran and his wife's lay contentions that he experienced symptoms of obstructive sleep apnea since service. The examiner also failed to discuss the Veteran's in-service adenoidectomy, instead limiting the discussion to whether the Veteran's sleep apnea was caused by or related to his in-service tonsillectomy. 

As the Board has determined the Veteran's sleep apnea is etiologically related to his active service, further discussion on the matter of secondary service connection is not necessary. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for sleep apnea have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


